—Crew III, J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Education Law § 6510 [5]) to review a determination of respondent Board of Regents which revoked petitioner’s license to practice as a pharmacist.
Respondent Board of Regents revoked petitioner’s license to practice as a pharmacist upon finding him guilty of professional misconduct for having been convicted of committing an act that constituted a crime under Federal law (see, Education Law § 6509 [5] [a] [ii]). In this proceeding to review the Board’s determination, petitioner challenges only the severity of the penalty imposed.
*805Initially, we note that petitioner’s argument that the penalty imposed here is shocking when compared to other cases is unavailing, as we continuously have made clear that “penalties imposed in other cases are irrelevant because each case must be judged on its own peculiar facts and circumstances” (Matter of Bezar v DeBuono, 240 AD2d 978, 979). Here, the record establishes that in December 1989 petitioner agreed to a consent order with the State Board of Pharmacy, pursuant to which he admitted to, inter alia, purchasing stolen prescription-required drugs on various occasions in 1987 and agreed that his license to practice as a pharmacist be suspended for six months from June 1, 1990 to November 30, 1990. Barely one month after the expiration of that suspension order, petitioner began illegally dispensing controlled substances, which led to the Federal charges to which he pleaded guilty. In these circumstances, we cannot say that the penalty is so disproportionate to petitioner’s misconduct as to be shocking to one’s sense of fairness (see, Matter of Verrigni v New York State Educ. Dept., 92 AD2d 661).
Mikoll, J. P., Mercure, Yesawich Jr. and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.